IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20777
                           Summary Calendar



JACK WEST, JR.,

                                             Plaintiff-Appellant,

versus

JAMES H. KEESHAN, Judge; DANIEL C. RICE;
JEREMY T. HARTMAN; MARCIA CRONE, U.S. Magistrate;
LYNN HUGHES, U.S. District Judge;
GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                             Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-975
                       --------------------
                         February 5, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Jack West, Jr., appeals the denial of his 42 U.S.C. §

1983 petition, in which he asserted that the defendants violated

his constitutional rights by denying him relief on his state

postconviction     application   and   28   U.S.C.   §   2254   petition.

Defendants Keeshan, Hartman, and Johnson assert that West did not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-20777
                                   -2-

submit a timely notice of appeal. West’s postjudgment motions were

not filed within ten days of the entry of judgment, and they

therefore did not toll the running of the time for filing a notice

of appeal.   See Harcon Barge Co. v. D & G Boat Rentals, Inc., 784

F.2d 665, 668-69 (5th Cir. 1986)(en banc); FED. R. APP. P.; cf. FED.

R. APP. P. 4(a)(4)(A)(iv).      West’s notice of appeal, however, is

timely from the denial of his FED. R. CIV. P. 60(b) motions.

          West asserts that the district court erred in dismissing

his complaint under the in forma pauperis statute.           Although West

had paid the filing fee, the error is harmless because the district

court could have dismissed the complaint as frivolous under 28

U.S.C. § 1915A(b)(1).    See Ruiz v. United States, 160 F.3d 273, 274

(5th Cir. 1998).

          West contends that the district court erred in denying

his motions for transfer of venue, based upon the potential bias of

the district court judges.           He has not established that the

district court abused its discretion in denying the motions.           See

Matassarin v. Lynch, 174 F.3d 549, 571 (5th Cir. 1999).

          West     concedes   that   the   judicial    and   prosecutorial

defendants were absolutely immune from suit.          See Boyd v. Biggers,

31 F.3d 279, 284-85 (5th Cir. 1994).          West also notes that he

dismissed the claims against defendant Johnson in the district

court.   Therefore, any assertion that the district court erred in

denying relief on his claims for damages has been abandoned.           See
                           No. 01-20777
                                -3-

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

          West contends that the district court erred in denying

his requests for injunctive and declaratory relief.    Although the

doctrine of absolute immunity does not bar claims for equitable

remedies, see Holloway v. Walker, 765 F.2d 517, 525 (5th Cir.

1985), West is not entitled to such relief because he has not shown

that he is likely to face the same wrong in the future.          See

Society of Separationists v. Herman, 959 F.2d 1283, 1285 (5th Cir.

1992); Johnson v. Onion, 761 F.2d 224, 225-26 (5th Cir. 1985).

          West has not shown that the district court abused its

discretion in denying relief on his FED. R. CIV. P. 60(b) motion.

See Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38 F.3d

1404, 1408 (5th Cir. 1994).    Consequently, the judgment of the

district court is AFFIRMED.

          West has also requested that this court grant him leave

to file a successive habeas petition.     He has not established at

this time that he meets the requirements to do so under 28 U.S.C.

§ 2244(b).   Therefore, the request is DENIED.